 

Case 1:14-cr-00623-DLC Document 100-4..ziled 03/10/20 Page 1 of 10

USEC Soy
DARCOURES

Ere yn
EVP Pe Ras ey ayy
Beg A i Bay ak

oe

    
 
  
 
 
 

UNITED STATES DISTRICT COURT ORG Hs

SOUTHERN DISTRICT OF NEW YORK BAPE G

et et ett a nat eee me ef hematonmnetsnese

UNITED STATES OF AMERICA,

 

 

CONSENT PRELIMINARY ORDER

~ We 7 FORFEITURE AS TO
. , SUBSTITUTE ASSETS
ALBERT SHINDER, , S2 14 Cr, 623 {DLC}
Defendant.
~oe ee x

WHEREAS, on or about September 14, 2015, the Court
entered a Consent Preliminary Order of Forfeiture/Money Judgment
imposing a forfeiture money judgment against ALBERT SHINDER (the
“defendant”) in the amount of $1,099,900 in United States currency
{the Money Judgment”) (D.B. 72);

WHEREAS, to date, the Money Judgment remains
outstanding;

WHEREAS, the Government has identified the following
specific assets consisting of pieces of ‘jewelry seized by the
Government on or about May 21, 2014, in which the defendant has an
ownership interest:

a. One gents Rolex watch, Daytona stainless steel,
black dial, model # 116520, serial # V926794,
appraised value $9,000.00;

b. One (consisting of two pieces) gents 18K yellow
and white gold “BARAKA” chain with circular
pendant “BVLGARI” 54.2 DWT, appraised value

$2,200.00;

c. One gents 18K yellow and white gold ring
“BARAKA” containing 3 round full cut diamonds,

OF

 

 
Case 1:14-cr-00623-DLC Document 100-1 Filed 03/10/20 Page 2 of 10

approximately .30pts, H color VS2, “movable
channel set,” 8.30DWT, appraised value $500.00;

ad. One gents 18K yellow and white goid “BARAKA”
bracelet with 9 round full cut diamonds,
approximately % ct, H color SI1 clarity,
channel set, 22, 7DWT, appraised value
$1,200.00;

e. One gents 18K yellow gold diamond ring
containing 13 round full cut = diamonds,
approximately .60pts, J color, V82/SIi1 clarity,
center round brilliant cut, 7.3mm x 3.6mm,
approximately 1.30ct, I color, I1 clarity,
10.20DWT, appraised value $3,200.00; and

f. One gents 18K yellow gold “Ulysse Nardin” San
Marco Hourstriker watch model #756-88/E2,
serial# 35, with deployment clasp, appraised
value $48,000.00; |

{a. through c., collectively, the “Seized Assets,” and d. through
f., collectively, the “Substitute Assets”);

WHEREAS, the Government asserts that the Seized Assets
and the Substitute Assets are subject to forfeiture pursuant 21
U.S.C. § 853(p) as substitute assets to partially satisfy the
defendant's outstanding Money Judgment;

WHEREAS, the Government and the defendant agree to
settle without’ litigation the Government’s claim to the Seized
Assets and the Substitute Assets as substitute assets pursuant to
the terms set forth herein;

NOW, THEREFORE, IT IS HEREBY STIPULATED, ORDERED AND
AGREED by and between, the United States of America, by United

States Attorney Geoffrey S. Berman, by and through Andrew C. Adams,

 

 
Case 1:14-cr-00623-DLC Document 100-1 Filed 03/10/20 Page 3 of 10

Assistant United States Attorney, and the defendant, and his
counsel, Wayne Gosnell, Esq. that:

1. The Government shall accept a payment from
defendant in the amount of $11,700 in United States currency, the
combined appraised value of the Seized Assets, in lieu of
forfeiture of the Seized Assets (the “Settlement Payment”).

2, All of the defendant’s right, titie and interest in
the Substitute Assets are hereby forfeited to the United States of
America, for disposition in accordance with the law, subject to
the provisions of Title 21, United States Code, Section 853{n).

3. Upon entry of this Consent Preliminary Order of
Forfeiture as to Substitute Assets, the defendant shall remit the
Settlement Payment to the Government. The Settlement Payment
shall be paid by postal money order, bank or certified check, made
payable to the United States Marshais Service, and delivered by
mail to the United States Attorney’s Office, Southern District of
New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007,
and shall indicate the defendant’s name and case number.

4. Upon -receipt, the Settlement Payment shall be
applied towards the partial satisfaction of the Money Judgment.

5. Upon receipt of the Settlement Payment, the

Government shall arrange for the return of the Seized Assets to

 

 
Case 1:14-cr-00623-DLC Document 100-1 Filed 03/10/20 Page 4 of 10

the defendant.

6. In the event that the defendant fails to provide
the Settlement Payment to the Government within 30 days of the
Court's entry of this Consent Preliminary Order of Forfeiture as
to Substitute Assets, the Government shall forfeit the Seized
‘Assets as substitute assets to be applied against the outstanding
Money Judgment.

7. Upon entry of this Order, the United States
Marshals Service (or its designee} is hereby authorized to take
possession of the Substitute Assets and to keep them in its secure,
custody and control.

8. The defendant shall not file a claim of interest
with the Court or otherwise contest the Government's forfeiture of
the defendant’s interest in the Substitute Assets as a substitute
asset and will not assist a third party in asserting any claim to
the Substitute Assets.

9, Pursuant to Title 21, United States Code, Section
853(n){L), Rule 32.2(b)(6) of the Federal Rules of Criminal
Procedure, and Rules G(4) (a) (iv) (C) and G(5)fa}(ii) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, the United States is permitted to publish

forfeiture notices on the government internet site,

 

 
Case 1:14-cr-00623-DLC Document 100-1 Filed 03/10/20 Page 5 of 10

www. forfeiture.gov. This site incorporates the forfeiture notices
that have been traditionally published in newspapers. The United
States forthwith shall publish notice of this Consent Preliminary
Order of Forfeiture of Substitute Assets for at least thirty {30)
consecutive days. Any person, other than the defendant in this
case, claiming an interest in the Substitute Assets must file a
petition within sixty (60) days from the first day of publication
of the notice on this official government internet site, or no
later than thirty-five (35) days from the mailing of actual notice,
whichever is earlier.

10. The published notice of forfeiture shall state that
the petition (i) shall be for a hearing to adjudicate the validity
of the petitioner's alleged interest in the Substitute Asset, (11)
shall be signed by the petitioner under penalty of perjury, and
(444) shall set forth the nature and extent of the petitioner's
right, title or interest in the Substitute Asset, the time and
circumstances of the petitioner’s acquisition of the right, title
and interest in the Substitute Asset, and any additional facts
supporting the petitioner's claim, and the relief sought, pursuant
to Title 21, United States Code, Section 853(n).

lL. Pursuant to 32.2(b)(6}(A) of the Federal Rules of

Criminal Procedure, the Government shall send notice to any person

 

 
Case 1:14-cr-00623-DLC Document 100-1 Filed 03/10/20 Page 6 of 10

who reasonably appears to be a potential claimant with standing to
contest the forfeiture in the ancillary proceeding.

12. Upon adjudication of all third-party interests,
this Court will enter a Final Order of Forfeiture with respect to
the Substitute Assets, pursuant to Title 21, United States Code,
Section 853(n), in which all interests WLLL be addressed. All
Substitute Assets forfeited to the United States under a Final
Order of Forfeiture shall be applied towards the satisfaction of
the Money Judgment.

13. Defendant represents that he is the only owner of
the Seized Assets and Substitute Assets, and agree to hold harmless
United States of America (“USA’), the Federal Bureau of
Investigation (“FBI”), the Department of Justice (“Dod”), the U.S.
Attorney’s Office for the Southern District of New York (*“USAO-
SDNY’), as well as any and all employees, officers, and agents of
the USA, the FBI, the DOJ and the USAO-SDNY, from any and all
claims in connection with or arising out of the seizure, restraint,
and/or constructive possession of the Seized Assets and Substitute
Assets including but not limited to any third-party claims of
ownership of the Seized Assets and the Substitute Assets.

414. The Defendant is hereby barred from asserting any

claim against the United States and any and all agents and

 

 
Case 1:14-cr-00623-DLC Document 100-1 Filed 03/10/20 Page 7 of 10

employees of the United States (including but not Limited to the
Department of Justice (“DOJ”), the United States Attorney's
Office, Southern District of New York (“USAO-SDNY”}, the Federal
Bureau of Investigation (“FBI”), the United States Marshals
Service (“USMS”), and any agents and employees of the United
States, the DOJ, the USAO-SDNY, the FBI, and the USMS, in
connection with, or arising out of, the United-States’ seizure and
forfeiture of the Seized Assets and/or Substitute Assets,
including but not limited to any claim that there was no probable
cause to seize and hold the Seized Property and/or Substitute
Assets, or for costs or attorney's fees.

15. This Consent Preliminary Order of Forfeiture as to
Substitute Assets constitutes the entire agreement between the
parties on the matters contained herein, and no other statement,
promise or agreement, either written or oral, made by either party
or agents of either party, that is not contained in this written
Consent Preliminary Order of Forfeiture as to Substitute Assets
shall be enforceable. Any modifications to this Consent
Preliminary Order of Forfeiture as to Substitute Assets shall be
in a writing signed by the parties.

16. The parties hereby waive all rights to appeal or to
otherwise challenge or contest the validity of this Consent

Preliminary Order of Forfeiture as to Substitute Assets.

 

 
Case 1:14-cr-00623-DLC Document 100-1 Filed 03/10/20 Page 8 of 10

17, The parties to this Consent Preliminary Order of
Forfeiture as to Substitute Assets agree to bear their own
attorney's fees.

18. This Consent Preliminary Order of Forfeiture as to
Substitute Assets shall in no way constitute any reflection upon
the merits of the claims and defenses asserted respectively by the
United States and the defendant with respect to the forfeitability
of the Seized Assets and Substitute Assets and any future property
deemed forfeitable to the Government.

19. The Court shall have exclusive jurisdiction over
the interpretation and enforcement of this Consent Preliminary
Order of Forfeiture as to Substitute Assets.

20. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of Forfeiture
as to Substitute Assets to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York 10007.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 
Case 1:14-cr-00623-DLC Document 100-1 Filed 03/10/20 Page 9 of 10

21. The signature page of this

Consent Preliminary

Order of Forfeiture as to Substitute Assets may be executed in one

or more counterparts, each of which will be deemed an original,

but all of which together will constitute the same instrument.

Signature pages may be by fax or email and such signatures shall

be deemed as valid originals.
Agreed and consented to:

GEOFFREY 5S. BERMAN
United States Attorney for the
Southern District of New York

LAA

ANDREW C. ADAMS

Assistant United States Attorney
One St. Andrews Plaza

New York, New York 190007

ALBERT SHINDER
Defendant

By:

 

ALBERT SHINDER

By:

 

WAYNE GOSNELL, ESQ.
Attorney for the Defendant
Clayman & Rosenberg, LLP
350 Madison Ave, Suite 1301
New York, NY 10165

SO ORDERED:

Va LY
(need pF

HONORABLE DPENTSE L. COTE
UNITED STATHS DISTRICT JUDGE

VEY boee

DATE

 

DATE

DATE

J haLos PAO Be)

DATE

 

 
 

 

 

Case 1:14-cr-00623-DLC Document 100-1 Filed 03/10/20 Page 10 of 10

I
#

21. The signature page of this Consent Preliminary

Order of Forfeiture as to. Substitute Asséts may be executed in one

or more counterparts, each of which will be deemed an original,

but all of which together will constitute the same instrument.

Signature pages may be by fax or email and such signatures shall

be deemed as valid originals.
Agreed and consented to:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

By:

 

ANDREW C. ADAMS

Assistant United States Attorney
One St. Andrew’s Plaza

New York, New York 10007

ALBERT SHINDER
Defendant

  

By:

ee

ALBERT SHINDER

w: Zhe <

WAYNE /< GOSNELL, BEG, (
wane 60 for the Defe
Clayman & Rosenberg, LLP
350 Madison Ave, Suite 1301
New York, NY 10165

SO ORDERED:

 

HONORABLE DENISE L. COTE
UNITED STATES DISTRICT JUDGE

 

DATE

a[a|a0

DATE

DATE

 
